                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


LUCAS ASHENBRENNER,

         Plaintiff,

        v.                                                 Case No. 19-CV-1098

ANDREW M. SAUL,
Commissioner of Social Security,

         Defendant.


                                  DECISION AND ORDER


         Lucas Ashenbrenner seeks judicial review of the final decision of the Commissioner

of the Social Security Administration denying his claim for child’s insurance benefits and

supplemental security income (“SSI”) under the Social Security Act, 42 U.S.C. § 405(g). For

the reasons below, the Commissioner’s decision is reversed and the case is remanded for

further proceedings consistent with this decision pursuant to 42 U.S.C. § 405(g), sentence

four.

                                       BACKGROUND

         On July 3, 2013, Ashenbrenner filed an application for child’s insurance benefits with

a protective filing date of May 21, 2013. (Tr. 26.) Ashenbrenner subsequently filed an

application for SSI on July 6, 2013, with a protective filing date of July 3, 2013. (Id.)

Ashenbrenner alleged disability beginning June 1, 2004 due to bipolar disorder, Asperger’s

Syndrome, attention deficit hyperactivity disorder (“ADHD”), oppositional defiant disorder,

and obsessive-compulsive disorder. (Tr. 258.) Both applications were denied initially and

upon reconsideration. (Tr. 26.) Ashenbrenner filed a request for a hearing and a hearing was



             Case 1:19-cv-01098-NJ Filed 09/18/20 Page 1 of 12 Document 23
held before an Administrative Law Judge (“ALJ”) on April 22, 2016. (Tr. 57–91.)

Ashenbrenner (represented by counsel) testified at the hearing, as did John Reiser, a

vocational expert (“VE”). (Tr. 57.)

       In a May 18, 2016 written decision, the ALJ first addressed Ashenbrenner’s benefit

eligibility date. The ALJ noted that an application for SSI was previously filed on

Ashenbrenner’s behalf on June 18, 2004. (Tr. 26.) Ashenbrenner was found eligible for SSI

on September 10, 2004 and received SSI benefits through April 2013. (Id.) Since

Ashenbrenner did not appeal the termination of those benefits, the ALJ noted that he could

be found eligible for SSI no earlier than July 3, 2013, the protective filing date on his current

application. (Tr. 26–27.) The ALJ also noted that Ashenbrenner was granted Title II benefits

beginning on June 1, 2004 as an auxiliary beneficiary on his mother’s account. (Tr. 26.)

Ashenbrenner received Title II child’s auxiliary benefits through July 2013, when his benefits

terminated upon his attainment of age 18. (Id.) Therefore, the ALJ noted that Ashenbrenner

could be found disabled for Title II benefits no earlier than July 6, 2013, the day after his Title

II child’s auxiliary benefits were terminated. (Tr. 27.)

       The ALJ found that at all times relevant to the decision, Ashenbrenner had the severe

impairments of ADHD, affective disorder, and anxiety disorder. (Tr. 32.) The ALJ then found

that from July 3, 2013, Ashenbrenner’s protective filing date, through July 5, 2013, when he

attained age 18, Ashenbrenner did not have an impairment or combination of impairments

that met or medically equaled one of the listed impairments in 20 C.F.R. pt. 404, subpt. P,

app. 1 (the “listings”). (Tr. 33–37.) Therefore, the ALJ concluded, Ashenbrenner was not

disabled prior to attaining age 18. (Tr. 37.)




                                                2


          Case 1:19-cv-01098-NJ Filed 09/18/20 Page 2 of 12 Document 23
       The ALJ then addressed Ashenbrenner’s adult application for SSI. (Tr. 37–46.) The

ALJ found that Ashenbrenner continued to have the severe impairments of ADHD, affective

disorder, and anxiety disorder since attaining age 18. (Tr. 37.) The ALJ also found that since

attaining age 18, Ashenbrenner did not have an impairment or combination of impairments

that met or medically equaled the listings. (Tr. 38–39.) The ALJ determined that

Ashenbrenner had the residual functional capacity (“RFC”) to perform a full range of work

at all exertional levels, with the following non-exertional limitations: work involving only

simple, routine, and repetitive tasks; no fast-paced work; only simple, work-related decisions;

occasional workplace changes; and occasional interaction with the public, coworkers, and

supervisors. (Tr. 39–45.) After finding that Ashenbrenner had no past relevant work, the ALJ

found that given Ashenbrenner’s age, education, work experience, and RFC, jobs existed in

significant numbers in the national economy that he could perform. (Tr. 45–46.) As such, the

ALJ found that Ashenbrenner was not disabled from the date he attained age 18 through the

date of the decision. (Tr. 46.) The ALJ’s decision became the Commissioner’s final decision

when the Appeals Council denied Ashenbrenner’s request for review. (Tr. 1–6.)

       On July 24, 2017, Ashenbrenner sought judicial review of the ALJ’s decision. (Tr.

1132–35.) The case was remanded for further proceedings on February 22, 2018. (Tr. 1131.)

The Appeals Council issued a remand order instructing the ALJ to, in part, give further

consideration to Ashenbrenner’s RFC and provide rationale with specific references to record

evidence. (Tr. 1123). The Appeals Council noted that the ALJ gave significant weight to the

opinions of state agency psychologists Drs. Kyla King and Esther Lefevre, who indicated in

Section I of the Mental Residual Functional Capacity Assessment (“MRFCA”) that

Ashenbrenner had moderate limitations in areas related to social functioning; maintaining


                                              3


         Case 1:19-cv-01098-NJ Filed 09/18/20 Page 3 of 12 Document 23
concentration, persistence, or pace; and adaptation. (Tr. 1122–23.) However, the Appeals

Court found that Drs. King and Lefevre did not provide the “requisite narrative statement of

[Ashenbrenner’s] residual functional capacity, and [the ALJ’s] decision does not explain how

the residual functional capacity finding accommodates their summary conclusions.” (Tr.

1123.) For example, the Appeals Council noted, “it is not clear whether the decision’s residual

functional capacity finding accounts for the opinions that [Ashenbrenner’s] low motivation

would cause problems maintaining concentration, persistence or pace.” (Id.) Therefore, the

Appeals Council ordered further evaluation of Drs. King and Lefevre’s opinions and of

Ashenbrenner’s RFC on remand. (Id.)

        Ashenbrenner, represented by counsel, testified at a second hearing before the ALJ

on February 1, 2019, along with VE Tobey Andre. (Tr. 1034.) The ALJ rendered a decision

on May 29, 2019, once again finding that Ashenbrenner had the severe impairments of

ADHD, affective disorder, and anxiety disorder. (Tr. 1039, 1047.) The ALJ further found

that, either under the child or adult standards, Ashenbrenner did not have an impairment or

combination of impairments that met or medically equaled one of the listings. (Tr. 1041–49.)

The ALJ then determined that Ashenbrenner had the RFC to perform a full range of work at

all exertional levels, except with non-exertional limitations of “a low stress job, defined as one

having only occasional decision making, occasional changes in the work setting, no fast-paced

work, and only occasional interaction with supervisors.” (Tr. 1049–60.) After finding that

Ashenbrenner had no past relevant work, the ALJ found that since attaining age 18,

considering Ashenbrenner’s age, education, work experience, and RFC, jobs existed in

significant numbers in the national economy that he could perform. (Tr. 1060–62.)




                                                4


          Case 1:19-cv-01098-NJ Filed 09/18/20 Page 4 of 12 Document 23
Accordingly, the ALJ concluded that Ashenbrenner was not under a disability from the date

he attained age 18 through the date of the decision. (Tr. 1062.)

                                         ANALYSIS

       1.      Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not conclusive evidence; it

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal quotation and citation

omitted). Although a decision denying benefits need not discuss every piece of evidence,

remand is appropriate when an ALJ fails to provide adequate support for the conclusions

drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge” between the

evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).




                                               5


            Case 1:19-cv-01098-NJ Filed 09/18/20 Page 5 of 12 Document 23
       2.      Application to this Case

       Ashenbrenner argues that, contrary to the Appeals Council’s remand directive, the

ALJ failed to adequately incorporate the moderate limitations in concentration, persistence,

or pace found by the state agency psychologists found in Section I of the MRFCA into the

hypothetical question posed to the VE and the RFC. (Pl.’s Br. at 12, Docket # 15.)

Ashenbrenner further argues that the ALJ erroneously tried to account for all of his

concentration, persistence, or pace limitations by precluding him from fast-paced work. (Id.

at 8, 12.) Thus, Ashenbrenner contends, remand is required to reassess the state agency

psychologists’ findings. (Id.at 12.)

       The Commissioner argues that the ALJ “explained how the RFC assessment

accounted for both Section I and Section III of the MRFCAs completed by Drs. King and

Lefevre” and that the ALJ was not required to put the Section I ratings themselves in the

RFC. (Def.’s Br. at 16–17, Docket # 20.) For example, the Commissioner argues that the ALJ

explained how a low stress job, defined as only occasional decision making, occasional

changes in the work setting, no fast-paced work, and occasional interaction with supervisors,

accommodated the opinions from Drs. King and Lefevre that Ashenbrenner had a moderate

limitation in the ability to perform activities within a schedule, maintain regular attendance,

and be punctual within customary tolerances. (Id.at 15.) The Commissioner also argues that

with the restriction of no fast-paced work, the ALJ accounted for Ashenbrenner’s moderate

limitation in the ability to complete a normal workday and workweek without interruptions

from psychologically based symptoms and to perform at a consistent pace without an

unreasonable number and length of rest periods. (Id.at 15–16.)




                                              6


            Case 1:19-cv-01098-NJ Filed 09/18/20 Page 6 of 12 Document 23
       Both Drs. King and Lefevre opined that Ashenbrenner was moderately limited in

maintaining social functioning and maintaining concentration, persistence, or pace (i.e., the

“paragraph B” criteria of the listings). (Tr. 100, 115.) As to Ashenbrenner’s mental RFC

assessment, Drs. King and Lefevre both opined in Section I that Ashenbrenner was

“moderately limited” in one area of social interaction: the ability to accept instructions and

respond appropriately to criticism from supervisors and in two areas of sustained

concentration and persistence: the ability to perform activities within a schedule, maintain

regular attendance, and be punctual within customary tolerances; and the ability to complete

a normal workday and workweek without interruptions from psychologically based

symptoms and to perform at a consistent pace without an unreasonable number and length

of rest periods. (Tr. 102–103, 117.) In Section III of the MRFCA (the narrative portion of the

assessment), Drs. King and Lefevre provided that Ashenbrenner “would likely have problems

in [concentration, persistence, or pace] as he appears to be quite lacking in motivation and he

may have some difficulties responding to others [due to] his past [history] of explosive

personality disorder. However, the evidence does not support that he would have any marked

limitations in these areas.” (Tr. 104, 118.)

       The ALJ accorded significant weight to both doctors’ opinions. (Tr. 1058.) Given the

Appeals Council’s specific instruction that the ALJ re-evaluate how Drs. King and Lefevre’s

summary conclusions are incorporated into Ashenbrenner’s RFC, the ALJ stated he was

“thoroughly” considering the doctors’ opinions and indeed painstakingly recounts both

doctors’ complete statements of Ashenbrenner’s limitations from both Section I and Section

III of the MRFCA. (Tr. 1057–58.) The ALJ notes that per the POMS DI 25020.010(B)(1), the

findings in Section I of the MRFCA are “merely a worksheet” and that the narrative section


                                               7


          Case 1:19-cv-01098-NJ Filed 09/18/20 Page 7 of 12 Document 23
of the MRFCA (Section III) serves as the RFC assessment. (Tr. 1058.) The ALJ agreed with

Ashenbrenner’s counsel that Section III of Drs. King and Lefevre’s opinions failed to provide

for all of the deficits marked off in Section I in “vocationally relevant terms”; thus, the ALJ

stated that he had “considered both portions of the MRFCA and put those findings into

vocationally relevant terms.” (Id.)

       As is well established, the RFC is the most that a claimant can still do despite the

claimant’s limitations caused by physical and mental impairments. 20 C.F.R. §

404.1545(a)(1). Both the hypothetical question posed to the VE and the ALJ’s RFC must

incorporate all of a claimant’s limitations supported by the record, including moderate

limitations in concentration, persistence, or pace. Crump v. Saul, 932 F.3d 567, 570 (7th Cir.

2019). Although an RFC need not include the exact phrase “concentration, persistence, or

pace,” any alternative phrasing used by the ALJ should clearly exclude tasks that someone

with the claimant’s limitations would be unable to perform. See O’Connor-Spinner v. Astrue, 627

F.3d 614, 619 (7th Cir. 2010). Here, the ALJ’s attempt to put Drs. King and Lefevre’s Section

I and Section III findings into “vocationally relevant terms” resulted in an RFC limiting

Ashenbrenner to a low stress job, defined as one having only occasional decision making,

occasional changes in the work setting, no fast-paced work, and only occasional interaction

with supervisors. (Tr. 1049–60.) This attempt fails, however, because the ALJ did not properly

incorporate all of the limitations found by the state agency psychologists in both the worksheet

and narrative sections of the MRFCA into Ashenbrenner’s RFC and the corresponding

hypothetical question posed to the VE.




                                               8


         Case 1:19-cv-01098-NJ Filed 09/18/20 Page 8 of 12 Document 23
       While the ALJ thoroughly explains how he translated both the Section I and Section

III limitations into Ashenbrenner’s RFC, Seventh Circuit precedent counsels against the

methodology the ALJ used. As Judge Griesbach aptly explained:

       It is now abundantly clear that under the law of this circuit, the ALJ must
       include in the RFC, and in the corresponding hypothetical question to the VE,
       all of the limitations the ALJ finds in the paragraph B criteria at steps 2 and 3
       of the sequential evaluation, as well as those in the “summary conclusions” or
       “worksheet” section of the MRFCA form. It is also clear that under the law of
       this circuit, “moderately limited” means more than some impairment. Exactly
       what more it means is unclear. While the ALJ’s attempt to translate such a
       limitation into job-related restrictions that fits within a VE’s terminology is
       understandable, doing so risks likely appeal and almost certain reversal.

Hoeppner v. Berryhill, 399 F. Supp. 3d 771, 778 (E.D. Wis. 2019). So, for example, in this case,

the ALJ had to account for a limitation of “low motivation” that causes problems with

maintaining concentration, persistence or pace, opined by Drs. King and Lefevre in the

narrative section the MRFCA. As the ALJ noted, however, “low motivation” is “not a

vocationally relevant term.” (Tr. 1059.) Thus, the ALJ explained that he was limiting

Ashenbrenner to “low stress” work to account for his moderate limitations in concentration,

persistence, or pace arising from his lack of motivation. (Id.) But it is unclear how a “low

stress” work environment, defined as one having only occasional decision-making, occasional

changes in the work setting, no fast-paced work, and occasional interaction with supervisors

(Tr. 1059), accounts for his low motivation.

       The ALJ further states that the limitation to a “low stress” job accounts for

Ashenbrenner’s moderate difficulties in performing activities within a schedule, maintaining

regular attendance, and being punctual within customary tolerances. (Id.) Again, it is unclear

how a “low stress” job, as defined by the RFC, accounts for his limitations with attendance

and scheduling. Further, the ALJ states that he accounts for Ashenbrenner’s moderate


                                               9


         Case 1:19-cv-01098-NJ Filed 09/18/20 Page 9 of 12 Document 23
limitations in completing a normal workday and workweek without interruptions from

psychologically based symptoms and in performing at a consistent pace without an

unreasonable number and length of rest periods by limiting Ashenbrenner to no fast-paced

work. (Id.) But the Seventh Circuit is clear that “there is no basis to suggest that eliminating

jobs with strict production quotas or a fast pace may serve as a proxy for including a moderate

limitation on concentration, persistence, and pace.” DeCamp v. Berryhill, 916 F.3d 671, 676

(7th Cir. 2019).

       Also, although Ashenbrenner does not address this issue in his opening brief, the ALJ

also erred in his attempt to account for Ashenbrenner’s moderate limitations in social

interactions, specifically, his moderate limitation in accepting instructions and responding

appropriately to criticism from supervisors. This limitation stems from Ashenbrenner’s

history of explosive personality disorder and aggressive outbursts. (Tr. 1059.) The ALJ

addressed this limitation by limiting Ashenbrenner to only occasional interaction with

supervisors. (Id.) This limitation, however, addresses the quantity, not the quality of

Ashenbrenner’s interaction with a supervisor. See Wartak v. Colvin, No. 2:14-CV-401-PRC,

2016 WL 880945, at *7 (N.D. Ind. Mar. 8, 2016) (finding that handling instruction and

criticism from supervisors goes to the quality of the contact, and limitations such as

“occasional contact” addresses the quantity of time spent with the individuals, whereas

“superficial contact” addresses the quality of the interactions). While perhaps limiting the

amount of time Ashenbrenner interacts with his supervisor may lessen the likelihood of an

outburst, this limitation is better addressed through a limitation that addresses the quality of

interaction rather than the quantity.




                                              10


         Case 1:19-cv-01098-NJ Filed 09/18/20 Page 10 of 12 Document 23
       Thus, given the law of this circuit, the ALJ did not properly account for all of

Ashenbrenner’s moderate limitations found in Section I of the MRFCA form into his RFC or

the hypothetical question posed to the VE, as required. See Mischler v. Berryhill, 766 Fed. Appx.

369, 376-77 (7th Cir. 2019) (“Because Dr. Rozenfeld’s assessment fails to account for all of

Mischler’s limitations, the ALJ was required to account for them himself—in the hypothetical

and RFC.”). Accordingly, it is unclear whether Ashenbrenner is capable of performing the

jobs that the VE proposed. When the ALJ supplies a deficient basis for the vocational expert

to evaluate the claimant’s impairments, this error necessarily calls into doubt the vocational

expert’s ensuing assessment of available jobs. Crump, 932 F.3d at 570. For that reason, the

ALJ’s decision must be remanded.

       On remand, if the ALJ gives great weight to the opinion of a state agency

psychologists’ opinions, then the ALJ must include in the RFC all of Ashenbrenner’s

limitations found in the MRFCA or explain why he rejects the specific conclusions. Judge

Griesbach’s statement in Hoeppner bears repeating in the hope that the SSA will take notice:

       Absent reconsideration by that court or further review in the Supreme Court,
       the need for the SSA to change its forms and instructions to its adjudicators is
       obvious. To continue on this path without such changes will continue to result
       in reversals at a rate that will only increase the delays in and costs of
       adjudication.

Id. at 779. Thus, the ALJ should take particular note of the law of the Seventh Circuit in

addressing Ashenbrenner’s limitations on remand.

                                        CONCLUSION

       The ALJ’s RFC failed to account fully for Ashenbrenner’s limitations in

concentration, persistence, or pace in the RFC and hypothetical question posed to the VE.

Therefore, the case will be remanded.

                                               11


         Case 1:19-cv-01098-NJ Filed 09/18/20 Page 11 of 12 Document 23
                                             ORDER

         NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

REVERSED, and the case is REMANDED for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

         IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 18th day of September, 2020.


                                                   BY THE COURT

                                                   s/Nancy Joseph
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




                                              12


        Case 1:19-cv-01098-NJ Filed 09/18/20 Page 12 of 12 Document 23
